Honorable   James R. Kitties                  Opinion      No. M-955
County Attorney
Henderson County Courthouse                   Re:     Authority,  of a County
Athens,   Texas 75751                                 Auditor ,to require    that
                                                      Requisition   or “Purchase
                                                      Order” be approved by
                                                      him prior   to incurring
                                                      the ,expense ,presented
Dear Mr. Kittles:                                     for payment.

     Your request        for    an opinion        reads   in pa.rt as follows:

           “1 have been requested      by. the Henderson
     County Commissioners’
                        -_.     Court  to seek an opinion
     from, you on. the’ following    subject:

             “Starting    August 1, 1971, Henderson County
     Auditor     Hubert,Boyd    has ~taken the position     that
     no claim,      bill  or accoun,t against   the Coun.ty
     will be approved, by him for payment.unless,
     prior    to ordering    the item or incurring      the
     expense presented       for payment, the ,coutity
     officer     seeking   approval ,of t~he claim,   bill   or
     account     secured a “purchase     o,rder” (sample
     enclosed)      signed by the Cou,nty Aud.ito,r.

            “Question:          Can he legally        do this?"

      Article  1645, et seq.,    Vernon’s   Civil    Statutes~,  set out
the specific   duti,es an,d authority    of the .office    of the County
Auditor   and the County Auditors     possess    only such powers as
ares expressly  conferred   upon them by law or are,necessarily
implied   from the powers so conferred.        AttoTney    General’s
Opinion M-756 (1970);     and authorities     cited   therein.

      With respect,to          purchases     of    supplies   or materials       for




                                   -4674-
Hon. James R. Kittles,         page     2      (M-955)



use of a county or its officers       the functions  of the’Coumty
Auditor   are defined   by Article   1660 and 1661, Vernon’s
Civil   Statutes.   Attorney   General’s  Opinions  O-6506 (1945)
and WW-1346 (1962).

    In Attorney        General’s     Opinion     WW-1346 it   was held:

          “In view of the foregoing        authorities,
    it is our opinion       that the Commissioners
    Court of Brazoria      County is the fact-find-
    ing boayto    determine whether equipment,
    material   and,services     were delivered     to the
    county,  and the reasonable      value of such
    equipment and services.

          “It is our further     opinion  that the
    county auditor    is required    to pay bills
    if Articles    1660 and 1661, Vernon’s     Civil
    Statutesi   ar,e complied with.”

    Article    1660,     Vernon’s     Civil     Statutes,   provides:

          “All claims,       ,bills and accounts    against
    the ,county,must      be filed   in ample .time for
    the auditor     to   examine and,approve~same        be-
    fore the ,meetings of the~commissioners             court.
    No claimi    bill    or’account    shall be ,allowed
    or paid until      it has been examined and approved
    by the county.auditor.          The auditor    shall    ex-
    amine the same and stamp his approval             thereon.
    If he deems it necessary,         all 6uch accounts
    bill,   OT clai,ms must be verified         by affidavit
    touching    the correctness      of the same.       The
    auditor   is hereby authorized         to ,administer
    oaths for the purposes’ of this law.”

    Article,l661,        Vernon’s      Civil    Statutes,   provides:

          “He shall not ,audit or approve8 any such
    claim unless    it has been contracted      as pro-
    vided by law; nor any,account      for the pur-
    chase of supplies    or materials    for the use
    of said county or any,of      its officers,    un-
    less,   in addition  to other requirements       of
    law, there is attached     thereto   a requisition



                                    -4675-
Hon. James R. Kitties;        page   3     (M-955)



     signed by the ,officer      order,ing same and
     approved by the county judge.          Said req,uisi-
     tion must be made out and.signed         and approved
     in triplicate      by the said officers,      the tri-
     plicate    to,remain   with the officer     desiring
     the purchase,      the duplicate    to be filed    with
     the county auditor,       and the original     to be
     delivered     to the party from’ whom said pur-
     chase is to be made before         any purchase    shall
     be made:.. All warrants on the .county trea-
     surer,    except warrants for jury service!
     must be countersigned       by the county audltor.”

      In construing     the above quoted provisions,,          it     was held
in Attorney   General’s    Opinion o-6506,  supra.:

            “With,reference     to the matter of requisi-
     tions,    Article   1661 clearly  states   that re-
     quisitions      are to be signed by the of~ficer
     making the purchase      and approved by the county
     judge.     he find no authority    for the county
     auditor    to require,   as a prerequisite     to ap-
     proval    of a c,l,aim based on such ,purchase,
     that the requisition       shall be signed,or    ap-
     proved by him when the purchase,is         made.



             “Although    the county auditor, has general
      oversight    over   t,he finances    of the county,
      the exercise      of such oversight       with.reference
      to purchases      made and expenses       incurr,ed for
      the use of the county or by certain              officers
      in the conduct of their offices,             is defined
      and controlled      by the specific       provisions
      of the statutes       pertaining    to such purchases
      and expenses.       In view of the foregoing           and
      in view of the facts         given,   it is the opinion
      of this department that the county auditor                 is
      not authorized      to require,     as a prerequisite
      to his approval       of a claim or items of expense,
      that all requisitions         for such purchaes        or
      expense items shall be signed or approved by
      him at the time the purchase            is made or the
      expense incurred.       ”



                                 -4676-
Hon. James R. Kittles,       page   4     (M-955)



      In view of the foregoing,        our opinion    is that the County
Auditor  may not require     reauisitions     or %urchase    orders" to
be signed by him at the tide the purchase'is            made or the ex-
pense incurredi       On the contrary,    it is the duty of the County
Auditor  to approve such purchases        if Articles    1660 and 1661
are complied    with.



             The County Auditor   is not authorized to
      require   as,a prerequisite   to his approval of
      a claim or items ,of expense that a'requisi-
      tion be signed and approved by him at the
      time the purchase    is made ,or the expense in-
      curred.                         I
                                           very     t;uly,




                                           ey General        of   Texas

Prepared    by JohnReeves
Assistant    Attorney.,General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,      Chairman
W. E. Allen,      Co-Chairman

James Quick
Bob Lattimore
Austin Bray
R. D. Green

SAM MCDANIEL
Acting Staff,Legal      Assistant

NOLA WHITE
First Assistant

ALFRED WALKER
Executive Assistant



                                 -4677-